Citation Nr: 9931697	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  97-27 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to restoration of a 30 percent disability 
rating for status post right femoral intramedullary 
osteotomy.

2.  Entitlement to an increased evaluation for status post 
right partial medial meniscectomy and arthroscopy with 
degenerative joint disease, currently rated 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
February 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Department of 
Veterans Affairs (VA), Hartford, Connecticut, Regional Office 
(RO).  These rating actions reduced the disability evaluation 
assigned to the veteran's service-connected post right 
femoral intramedullary osteotomy from 30 percent to 
20 percent disabling, effective from September 1996 and 
denied the veteran an increased evaluation for his service-
connected right knee disability.

The issue of an increased evaluation for the veteran's right 
knee is being deferred by the Board at this time, pending the 
development indicated in the remand below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  Examination has shown improvement in the disability 
picture associated with the veteran's service-connected right 
femur disorder.  The service-connected right femur disorder 
is manifested by complaints of right hip pain and limitation 
of motion productive of no more than moderate hip disability.


CONCLUSION OF LAW

The criteria for a restoration of a 30 percent rating for a 
right femur disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 3.344(c) and Part 4, 
Codes 5252, 5255 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board concerns the veteran's claim that 
a 30 percent rating should be restored for his service-
connected right femur disability.  Initially, we note that we 
have found the veteran's claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, we find that he 
has presented a claim that is not inherently implausible.  
Furthermore, we are also satisfied that all relevant facts 
have been properly developed and that the clinical data on 
file are sufficient for us to render a fair and equitable 
determination of the matter at hand.  Accordingly, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by applying the 
criteria set forth in VA's Schedule for Rating Disabilities 
(Rating Schedule), which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The higher of two evaluations will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Factual Background

Service and post service VA clinical records show that the 
veteran sustained a gunshot wound of the left hip as a result 
of combat in Vietnam.  His injuries resulted in a badly 
comminuted fracture of the upper femoral shaft, as well as 
significant shortening of the left leg.  Service connection 
was established for both of these disorders by an RO rating 
action in November 1971.  In 1994, the veteran was noted by 
his private physicians to have a history of severe lower back 
discomfort and mechanical symptoms, as well as discogenic 
abnormalities because of undue stress placed on his back from 
the discrepancy in the length of his lower extremities.  It 
was further indicated that the veteran had had inadequate 
results from a variety of heel lifts and had opted for a 
shortening procedure of the contralateral limb.  The veteran, 
in January 1994, underwent a closed femoral intramedullary 
osteotomy with intramedullary nailing of the right femur.

When seen on VA orthopedic examination in September 1994, the 
veteran related a history of low back pain since his service 
injury with exacerbations in 1976 and 1977 which required him 
to lose some work time in order to rest at home.  He further 
stated that he had incurred a herniated disc in an injury at 
work in 1993 and has been out of work since.  He also said 
that a private physician had treated him for shortening of 
the left leg and in January 1994, underwent a shortening of 
his right leg by 2 1/2 inches.  The veteran indicated that 
further surgery involving insertion of a new and larger rod 
was required to resolve problems with healing, but that 
recent examination of his right leg had suggested that the 
bone was uniting.  He noted that he still has constant low 
back pain and occasional radiation down his legs.  He further 
complained of marked weakness of his right leg as a result of 
the femoral shortening.  On physical examination, the veteran 
was observed to walk with a cane in his left hand and a limp 
on his left leg.  When standing with his feet together, his 
pelvis was level so that his leg lengths were approximately 
equal.  Trendelenburg examination of both hip joints was 
negative.  There were no knee jerks obtainable in either 
lower extremity, but ankle jerks were present.  There was no 
hypesthesia in either lower extremity.  Straight leg raising 
from the supine position was positive on the left at 
38 degrees and on the right at 49 degrees.  The right leg 
showed a 3-inch vertical scar over the greater trochanter 
area and three punctate holes distally on the lateral aspect.  
There was gross weakness of testing of the hip flexor 
musculature.  The right knee showed no effusion and normal 
range of motion.  The ligamentous structures tested normally.  
The right calf measured 3/4-inch smaller than the left and 
the quadriceps and flexion muscles of the right knee were 
grossly weak.  There was atrophy of the vastus medialis 
musculature.  The examiner noted that recent X-rays of the 
osteotomy in the right femur showed that it is apparently 
healing slowly.  Shortening of the right femur and weakness 
of the right lower extremity were the pertinent diagnoses.  
The examiner commented that the veteran's reason for not 
being able to be gainfully employed at present was due to the 
slow healing of the osteotomy site in his right femur.  He 
added that if it were not for this condition, the veteran 
would be able to do a light-duty kind of work.

Service connection for status post right femoral 
intramedullary osteotomy and exchange intramedullary nailing 
was established by an RO rating action dated in June 1995.  
The veteran was granted a 100 percent disability evaluation 
pursuant to the provisions of 38 C.F.R. § 4.30 from 
January 27, 1994, to November 30, 1994, with a provisional 
schedular disability evaluation of 30 percent, effective 
December 1, 1994, pending further VA examination.

On VA orthopedic examination in July 1995, it was noted that 
the veteran had his right leg shortened in January 1994 and 
had been out of work from September 1993 to February 1995.  
It was further noted that in September 1994, the rod and 
screws in the right femur were removed and a larger rod was 
inserted.  The veteran was indicated to be presently working 
40 hours per week and taking pain medication 2 to 4 times per 
day.  The veteran complained of continuing pain in both knees 
and his right hip.  He also complained that his back and legs 
were sore.  On physical examination, the veteran's gait was 
normal.  He was able to walk on his heels and toes, but was 
unable to cross his left leg over the right knee and 
experienced difficulty tying his shoes.  Right leg flexion 
was to 30 degrees and straight leg raising was to 85 degrees, 
bilaterally.  The veteran was able to squat only three-
quarters of the way so that his knees were at 90 degrees 
during the squat.  The veteran was able to fully flex and 
extend both knees, with grinding, greater on the right than 
the left.  Right hip flexion was to 90 degrees and extension 
to 45 degrees.  Abduction and adduction were to 45 degrees, 
as was external and internal rotation.  Status post osteotomy 
of the right femur to shorten 2 1/2 inches with replacement 
of a rod was the pertinent diagnosis.

On file is a report of a February 1996 medical examination 
provided to the veteran by Steven E. Selden, M.D., for 
complaints of back and right leg pain.  Dr. Selden noted that 
the veteran underwent right leg shortening in January 1994, 
which required an exchange rod due to a delayed union in 
September 1994.  On physical examination, the veteran walked 
with a slight limp.  The rest of Dr. Selden's examination 
focused on the veteran's low back disorder, which he noted 
had not changed since he last examined the veteran in 
September 1994.

In a letter dated in March 1996, the veteran was informed by 
the RO of its proposed intent to reduce the disability 
evaluation of his service-connected right femur disability 
from 30 percent to 20 percent.  He was further informed that 
he could submit medical or other evidence to show that the 
change should not be made.

By a rating action in June 1996, the RO reduced the veteran's 
service-connected right femur disorder from 30 percent to 
20 percent, effective from September 1996.

When examined by VA in December 1996, the veteran complained 
of significant problems on a daily basis with back pain, 
bilateral leg pain and right knee pain.  The veteran was 
noted to walk with slight antalgia.  Leg lengths were noted 
to be grossly unequal.  Examination of the right hip 
demonstrated range of motion from 5 degrees' internal 
rotation to 45 degrees of external rotation.  He had 
100 degrees of flexion and full extension.  X-rays of the 
veteran's right femur showed a bulbous callous formation at 
the midshaft consistent with a femur shortening.  An 
intramedullary rod was noted from the level of the great 
trochanter and ending above the knee joint.  The examiner 
expressed a belief that the veteran's conditions have 
worsened and that he felt his prognosis was quite poor.  The 
examiner specifically identified the veteran's back disorder, 
right knee and left hip as the conditions that have worsened.  
He made no comment in this regard referable to the service-
connected right hip disability.

A report of a September 1997 examination of the veteran by 
Vincent M. Santoro, M.D., discloses that he had seen the 
veteran in follow-up for persistent problems with his right 
knee and right hip.  Specifically noted were difficulties 
with gait, prolonged standing, kneeling, bending and stair 
climbing.  Physical examination revealed some tenderness 
about the trochanteric region of the hip with a good range of 
motion, equal limb lengths, and full excursion of the knee 
with significant patellar crepitus.  There was no medial 
joint pain or instability.  Chronic trochanteric bursitis 
secondary to rod placement and patella trochlear disease were 
the diagnostic impressions.

On VA examination in January 1999, the veteran's complaints 
focused mostly on problems referable to his back and knees.  
It was noted on this examination that strength of the 
bilateral lower muscle groups were 5/5.  Gait was mildly 
antalgic and the veteran ambulated without the use of an 
assistive device.  He was observed to ambulate with a step-
through pattern with good heel stride and toe-off, 
bilaterally.  Range of motion of the knees was full, 
bilaterally.

Analysis

The veteran has been assigned a 20 percent disability rating 
for his service-connected right femur disability under the 
provisions of Diagnostic Code 5255 by the June 1996 rating 
action from which this appeal ensued.  Under Diagnostic 
Code 5255, malunion of either femur warrants a 20 percent 
rating when the disability results in moderate knee or hip 
disability.  A 30 percent rating requires that the malunion 
produce marked knee or hip disability.  Nonunion or fracture 
of the surgical neck of either femur warrants a 60 percent 
rating if the fracture results in a false joint.  Diagnostic 
Code 5255.

The veteran's right femur disability can also be evaluated 
under Diagnostic Code 5255.  Under this code, limitation of 
flexion of either thigh to 30 degrees warrants a 20 percent 
rating.  A 30 percent rating requires that flexion be limited 
to 20 degrees.  Diagnostic Code 5252.

Reexamination disclosing improvement in disabilities that 
have not become stabilized, and have not been rated at the 
same level for 5 years or more, will warrant reduction in 
rating.  38 C.F.R. § 3.344(c) (1999).

Upon review of the evidence of record, the Board concludes 
that the totality of the evidence demonstrates clinical 
findings indicating improvement in the severity of the right 
femur disability and that a reduction to a 20 percent 
evaluation under Diagnostic Code 5255 was warranted.  The 
Board notes that in June 1995, the RO assigned a 30 percent 
schedular evaluation for this disability on the basis of a 
postoperative VA examination in September 1994 which showed 
gross weakness and atrophy of the musculature of the right 
lower extremity.  Gross weakness was specifically found on 
testing of the right hip flexor musculature, as well as on 
testing of the quadriceps and flexion muscles of the right 
knee.  The veteran, on this examination, walked with a cane 
and a limp in his left leg.  The Board notes the Clinical 
findings on the July 1995 examination when compared to the 
September 1994 examination reveal that the service-connected 
right femur disability had improved.  On the latter 
examination, the veteran's gait was normal and he was able to 
walk on heels and toes.  There was no indication of marked 
muscle weakness involving the right lower extremity.  
Overall, clinical findings on this examination, to include 
range of motion testing, were compatible with no more than 
moderate hip disability.  Further evidence of the improvement 
in the veteran's right femur disorder was the examiner's 
observation that the veteran had returned to work in February 
1995.  In this regard, we find significant the comments of 
the veteran's earlier VA examiner in September 1994 
attributing the veteran's inability to be gainfully employed 
at that time to the slow post surgical healing of the right 
femur.

Evidence of this improvement is furthermore indicated by VA 
and private examinations provided to the veteran in December 
1996 and September 1997, respectively.  Neither of these 
examinations documents the presence of significant right hip 
impairment including any impairment of the musculature.  The 
veteran's hip and knee revealed good and/or full range of 
motion.  Worsening of his condition was noted on VA 
examination in December 1996, but such worsening was not 
indicated to be attributable to the service-connected right 
femur disability.  Furthermore, VA examination in January 
1999 showed increased strength in the muscles of the lower 
extremity.  On that occasion, bilateral lower extremity 
muscle groups were 5/5.

In sum, the preponderance of the evidence supports a finding 
that there was an improvement in the veteran's service-
connected right femur disability so as to warrant the RO's 
reduction in the disability rating from 30 percent to 
20 percent.


ORDER

Entitlement to restoration of a 30 percent evaluation for 
status post right femoral intramedullary osteotomy is denied.


REMAND

The veteran is also seeking an increased evaluation for his 
service-connected right knee disability.  This claim was 
initiated by submission in January 1998 by the veteran's 
representative of a report of a private examination of the 
veteran's right knee.  The Board observes that this issue was 
initially addressed and denied by the RO in an October 1998 
supplemental statement of the case.  A VA Form 21-4138 
(Statement in Support of Claim) received in November 1998 
from the veteran's representative is construed by the Board 
as a notice of disagreement to the RO's October 1998 
determination.  The claims file does not reflect that a 
statement of the case providing the veteran the appropriate 
governing legal criteria with respect to his right knee claim 
has been furnished to either the veteran or his 
representative.

In this regard, we note that a review of the record before 
the Board also shows that subsequent to the October 1998 
supplemental statement of the case, VA progress notes 
compiled between December 1996 and January 1991, as well as a 
comprehensive VA examination afforded the veteran in January 
1999 and relevant to the issue of an increased evaluation for 
the veteran's service-connected right knee, have been 
associated with the claims folder.

The United States Court of Appeals for Veterans Claims has 
held that an unprocessed notice of disagreement should be 
remanded, rather than referred to the RO.  Manlincon v. West, 
12 Vet. App. 238 (1999).  Accordingly, this issue is REMANDED 
for the following action:

The RO should issue a statement of the 
case addressing the issue of an increased 
evaluation for the veteran's service-
connected right knee disability.  The 
statement of the case should include a 
recitation of all of the evidence, a 
citation to the relevant law and 
regulations and a discussion of their 
application to the pertinent facts.  The 
veteran should be informed that, under 
38 C.F.R. § 20.302 (1998) he has 60 days 
from the date of mailing of the statement 
of the case to file a substantive appeal 
or a request for an extension of time to 
do so.

Thereafter, if a substantive appeal has been filed, the case 
should be returned to the Board, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

